DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is in response to the filing on 6/28/2019.  Since the initial filing, claims 56-203 have been cancelled and no claims have been added or amended.  Thus, claims 1-55 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 recites the limitations of an initial and a second compression technique, defining the initial technique as either one palm chest compressions or two palm chest compressions and the second as two finger chest compressions.  Based on applicants own 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “absolute barometric pressure sensor” in claim 45 is used by the claim to mean “pressure sensor for measuring pressure within a ventilation flow path,” while the accepted meaning is “a sensor for measuring atmospheric pressure.” The term is indefinite because the specification does not clearly redefine the term.  For the purpose of examination, Examiner has taken this to mean “pressure sensor for measuring pressure within a ventilation flow path”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-15, 21, 22, 23, 32, 43 and 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freeman (US 2012/0302910).
In regards to claim 1, Freeman discloses a system for assisting a user in performing chest compressions for a patient during an acute care event, the system comprising: at least one input device (tablet 116) for providing information representative of a plurality of physical features of the patient measured during the acute care event (paragraph 93 line 1-7 and paragraph 109); at least one chest compression sensor configured to obtain signals indicative of the chest compressions performed for the patient during the acute care event (accelerometer 110, paragraph 95, electrodes 108 provide ECG information, paragraph 97); a feedback device for providing chest compression feedback for the user (paragraph 101); and at least one processor communicatively coupled with the at least one input device for providing information 
In regards to claim 2, Freeman discloses the system of claim 1 and Freeman further discloses wherein the plurality of physical features comprises at least two of: height, weight, waist circumference (paragraph 54-57) and thoracic volume (claim 48).
In regards to claim 6, Freeman discloses the system of claim 1 and Freeman further discloses a smart phone or computer tablet, wherein the at least one input device for providing information representative of the plurality of physical features of the patient comprises a camera of the smart phone or computer tablet, and the at least one processor comprises a processor of the smartphone or computer tablet (paragraph 101).
In regards to claim 7, Freeman discloses the system of claim 6 and Freeman further discloses wherein the feedback device comprises a visual display of the smart phone or computer tablet (paragraph 55, 93 and 101).
In regards to claim 8, Freeman discloses the system of claim 1 and Freeman further discloses wherein the plurality of physical features is measured during inhalation or during exhalation (analysis takes place while ventilation takes place, paragraph 5 and 127).

In regards to claim 10, Freeman discloses the system of claim 9 and Freeman further discloses wherein the anthropometric characteristic of the patient comprises at least one of thoracic volume (claim 48).
In regards to claim 11, Freeman discloses the system of claim 1 and Freeman further discloses wherein the chest compression sensor comprises at least one of a single axis                                                                                                                                                                                                        accelerometer (accelerometer 110, paragraph 95).
In regards to claim 12, Freeman discloses the system of claim 1 and Freeman further discloses wherein the feedback device comprises at least one of a computer tablet (tablet 116), a defibrillator (defibrillator 112, paragraph 94 and 96).
In regards to claim 13, Freeman discloses the system of claim 1 and Freeman further discloses wherein the feedback device is configured to provide at least one of audio, visual (paragraph 96 and 100).
In regards to claim 14, Freeman discloses the system of claim 1 and Freeman further discloses wherein the target chest compression criterion and the measured chest compression parameter comprises at least one of compression depth, compression rate (paragraph 157).
In regards to claim 15, Freeman discloses the system of claim 14 and Freeman further discloses wherein the target chest compression criterion for compression depth comprises a depth of from 0.2 inch to 3.5 inches (paragraph 158).
In regards to claim 21, Freeman discloses the system of claim 1 and Freeman further discloses wherein the plurality of physical features comprises at least two of: height, weight, waist circumference (paragraph 54-57) and thoracic volume (claim 48) and wherein the target chest compression criterion comprises a target chest compression depth for the patient (paragraph 158 and 177).

In regards to claim 23, Freeman discloses the system of claim 1 and Freeman further disclose wherein the at least one processor determines the target chest compression criterion for the patient based on the plurality of physical features and a value determined from a lookup table (paragraph 109-111).
In regards to claim 32, Freeman discloses the system of claim 1 and Freeman further discloses wherein the at least one processor is further configured to determine a suggested chest compression technique for the patient based on the plurality of physical features of the patient, and to cause the feedback device to provide an indication for the user to perform the suggested chest compression technique (paragraph 96-97 and 147).
In regards to claim 43, Freeman discloses the system of claim 1 and Freeman further discloses further comprising at least one ventilation sensor configured to measure at least one of tidal volume (paragraph 58), minute volume (paragraph 164), end-inspiratory pressure, maximum ventilation pressure (paragraph 13), and ventilation rate during the acute care event (paragraph 91).
In regards to claim 44, Freeman discloses the system of claim 43 and Freeman further discloses wherein the ventilation sensor comprises an airflow sensor and/or a pressure sensor positioned in an airflow path of a ventilation unit in fluid communication with the patient's airway (paragraph 62-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3-5, 27, 29-31, 38, 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910), hereafter referred to as Freeman-910, as applied above and in view of Freeman (US 2014/0342331), hereafter referred to as Freeman-331.
In regards to claim 3, Freeman-910 discloses the system of claim 1 and Freeman-910 further discloses wherein the at least one input device for providing information representative of the plurality of physical features of the patient comprises at least one of a user interface for manually inputting at least one measurement of the physical features (tablet for inputting information, paragraph 93 line 1-7 and paragraph 109, usable information includes information concerning size of victim, paragraph 144 line 7-12).
Freeman-910 does not discloses a three-dimensional imaging system or a light-field camera.
However, Freeman-331 teaches a three- dimensional imaging system (paragraph 130), a light-field camera (paragraph 60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 to have a three-dimensional imaging system or a light-field camera as taught by Freeman-331 as these are known means by which to acquire data concerning the scene of an incident and the individuals involved for the purpose of analysis and guidance.
In regards to claim 4, Freeman-910 in view of Freeman-331 teaches the system of claim 3 and Freeman-331 further teaches wherein the at least one input device comprises a three-dimensional imaging system for obtaining information representative of the plurality of physical 
In regards to claim 5, Freeman-910 discloses the system of claim 1.
Freeman-910 does not disclose wherein the at least one input device for providing information representative of the plurality of physical features of the patient is mounted to at least one of the patient, the feedback device, or the user.
However, Freeman-331 teaches wherein the at least one input device for providing information representative of the plurality of physical features of the patient is mounted to at least one of the patient, the feedback device, or the user (paragraph 89).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the at least one input device for providing information representative of the plurality of physical features of the patient is mounted to at least one of the patient, the feedback device, or the user as taught by Freeman-331 as this would place the device in in a location where it was readily visible and available at need of the user.
In regards to claim 27, Freeman-910 discloses the system of claim 1.
Freeman-910 does not disclose wherein the at least one processor is further configured to: after the chest compressions are performed for a predetermined period of time, receive and process updated information representative of the plurality of physical features of the patient from the at least one device to determine a modified target chest compression criterion, determine whether the at least one chest compression parameter meets the modified target chest compression criterion, and cause the feedback device to provide an indication for the user of whether the at least one chest compression parameter meets the modified target chest compression criterion.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the at least one processor is further configured to: after the chest compressions are performed for a predetermined period of time, receive and process updated information representative of the plurality of physical features of the patient from the at least one device to determine a modified target chest compression criterion, determine whether the at least one chest compression parameter meets the modified target chest compression criterion, and cause the feedback device to provide an indication for the user of whether the at least one chest compression parameter meets the modified target chest compression criterion as taught by Freeman-331 as this would allow the device to continually update its procedure so as to best serve the need of the patient.
In regards to claim 29, Freeman-910 in view of Freeman-331 teaches the system of claim 27.
Freeman-910 does not disclose wherein the at least one processor is further configured to compare the initial target chest compression criterion to the modified target chest compression criterion and cause the feedback device to provide an indication for the user when 
However, Freeman-331 teaches wherein the at least one processor is further configured to compare the initial target chest compression criterion to the modified target chest compression criterion and cause the feedback device to provide an indication for the user when the modified target chest compression criterion differs from the initial target chest compression criterion (system may recalculate optimal compression depth and provide feedback of this to the user, paragraph 207-208).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the at least one processor is further configured to compare the initial target chest compression criterion to the modified target chest compression criterion and cause the feedback device to provide an indication for the user when the modified target chest compression criterion differs from the initial target chest compression criterion as taught by Freeman-331 as this would allow the system to alert the user to any necessary changes to the compression criterion to ensure optimal treatment for the patient.
In regards to claim 30, Freeman-910 in view of Freeman-331 teaches the system of claim 27.
Freeman-910 does not disclose wherein the at least one processor is configured to maintain a record of past modified target chest compression criteria and recorded chest compression parameters corresponding to each of the past modified target chest compression criterion.
However, Freeman-331 teaches wherein the at least one processor is configured to maintain a record of past modified target chest compression criteria and recorded chest compression parameters corresponding to each of the past modified target chest compression 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the at least one processor is configured to maintain a record of past modified target chest compression criteria and recorded chest compression parameters corresponding to each of the past modified target chest compression criterion as taught by Freeman-331 as this would allow the system to continually monitor patient status and user performance in order to determine optimal treatment.
In regards to claim 31, Freeman-910 in view of Freeman-331 the system of claim 27.
Freeman-910 does not disclose wherein the predetermined period of time prior to receiving the updated information comprises a period of time determined based on the initial information representative of the plurality of physical features and the target chest compression criterion.
However, Freeman-331 teaches wherein the predetermined period of time prior to receiving the updated information comprises a period of time determined based on the initial information representative of the plurality of physical features and the target chest compression criterion (quality of compressions may be checked after period of time equivalent to several compressions, paragraph 80; Freeman-910: optimal compression rate determined by physical features).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the predetermined period of time prior to receiving the updated information comprises a period of time determined based on the initial information representative of the plurality of physical features and the target chest compression criterion as taught by Freeman-331 as this would allow the device to mark time periods in a manner that would provide the best evaluation window for the compressions being applied.

Freeman-910 does not disclose wherein the at least one processor is further configured to determine a percentage of time during a rescue effort in which the measured chest compression parameter does not meet the target chest compression criterion, and to cause the feedback device to provide an indication to the user when the percentage of time exceeds a predetermined value.
However, Freeman-331 teaches wherein the at least one processor is further configured to determine a percentage of time during a rescue effort in which the measured chest compression parameter does not meet the target chest compression criterion, and to cause the feedback device to provide an indication to the user when the percentage of time exceeds a predetermined value (paragraph 80-81).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the at least one processor is further configured to determine a percentage of time during a rescue effort in which the measured chest compression parameter does not meet the target chest compression criterion, and to cause the feedback device to provide an indication to the user when the percentage of time exceeds a predetermined value as taught by Freeman-311 as this would allow the device to monitor the compressions and determine when a change to the protocol was needed to ensure effectiveness.
In regards to claim 49, Freeman-910 discloses the system of claim 1 and Freeman-910 further discloses wherein the feedback device comprises a defibrillator (defibrillator 112).
Freeman-910 does not disclose wherein the at least one processor is configured to, as a defibrillation shock is being provided to the patient by the defibrillator, receive and process updated information representative of the plurality of physical features of the patient from the at least one device to determine a modified target chest compression criterion.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the at least one processor is configured to, as a defibrillation shock is being provided to the patient by the defibrillator, receive and process updated information representative of the plurality of physical features of the patient from the at least one device to determine a modified target chest compression criterion as taught by Freeman-331 as this would allow the device to process the updated information while the user is pausing to accommodate the application of a shock.
In regards to claim 50, Freeman-910 in view of Freeman-331 teaches the system of claim 49 and Freeman-910 further discloses the ability to receive and process signals indicative of the recommenced chest compressions from the at least one chest compression sensor to calculate at least one chest compression parameter for the recommenced chest compressions; determine whether the at least one chest compression parameter for the recommenced chest compressions meets the modified chest compression criterion; and cause the feedback device to provide an indication for the user of whether the at least one chest compression parameter for the recommenced chest compressions meets the modified target chest compression criterion (paragraph 78-81).
While Freeman-910 does not explicitly disclose wherein the at least one processor is configured to: cause the feedback device to provide an instruction to the user to recommence chest compressions after the defibrillator shock is provided, it does teach the ability to instruct a user or users to start/stop compressions (defibrillator prompts users to stop compressions when shock imminent, paragraph 4, defibrillator prompts users to switch when needed, paragraph 83-.
Claim 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910) as applied above and in view of Johnson (US 2014/0323928).
In regards to claim 14, Freeman discloses the system of claim 1.
Freeman does not disclose wherein the target chest compression criterion and the measured chest compression parameter comprises at least one of compression release velocity.
However, Johnson teaches wherein the target chest compression criterion and the measured chest compression parameter comprises at least one of compression release velocity (paragraph 26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman wherein the target chest compression criterion and the measured chest compression parameter comprises at least one of compression release velocity as taught by Johnson as this would allow the user to maintain a technique that promotes refilling as benefits CPR (paragraph 26).
Claim 16 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910) as applied above and in view of Pickard (https://pubmed.ncbi.nlm.nih.gov/16982125/).
In regards to claim 16, Freeman discloses the device of claim 14.

However, Pickard teaches wherein the compression depth is between 15.8% and 21.3% of the total AP distance (abstract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman wherein the target chest compression criterion for compression depth comprises at least one of a depth of: 0.2 inches to 0.75 inches for a patient having an AP distance less than 3 inches; 0.75 inches to 1.25 inches for a patient having an AP distance of 4.0 inches to 5.0 inches; 1.25 inches to 1.75 inches for a patient having an AP distance of 6.0 inches to 8.0 inches; 1.75 inches to 2.25 inches for a patient having an AP distance of 9.0 inches to 11.0 inches; 2.25 inches to 2.75 inches for a patient having an AP distance of 10 inches to 12 inches; or 2.75 inches to 3.5 inches for a patient having an AP distance of 13 inches or greater as taught by Pickard as this would allow the user to match the most appropriate technique to the needs of the patient and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 48, Freeman discloses the system of claim 1 and Freeman further discloses wherein the at least one input device for providing information representative of the 
While Freeman does not explicitly teach wherein the target chest compression criterion is determined based at least in part on the age or gender of the patient, Pickard teaches that it is known that the optimal compression depth changes between men and women (abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Freeman to determine target chest compression criterion based at least in part on the gender of the patient as taught by Pickard as this is a known feature of chest compressions.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910).
In regards to claim 17, Freeman discloses the system of claim 14.
While Freeman does not explicitly disclose wherein the target chest compression criterion for chest compression rate comprises a rate of from 100 cpm to 160 cpm, Freeman teaches wherein the target chest compression criterion for chest compression rate is about 100 cpm (paragraph 158).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a target chest compression criterion for chest compression rate comprises a rate of from 100 cpm to 160 cpm as this would allow the user to provide the appropriate compression rate for the needs of the patient and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910) as applied above and in view of Johnson (US 2014/0323928) and Pickard (https://pubmed.ncbi.nlm.nih.gov/16982125/).
In regards to claim 18, Freeman discloses the system of claim 14.
Freeman does not disclose wherein the target chest compression criterion for compression rate comprises at least one of a rate of from: 140 cpm to 160 cpm for a patient having an AP distance less than 3.0 inches; 130 cpm to 150 cpm for a patient having an AP distance of 4.0 inches to 5.0 inches; 120 cpm to 140 cpm for a patient having an AP distance of 6.0 inches to 8.0 inches; 110 cpm to 130 cpm for a patient having an AP distance of 9.0 inches to 11 inches; or 100 cpm to 120 cpm for a patient having an AP distance of 12 inches or greater.
However, Johnson teaches wherein the target chest compression criterion for compression rate comprises at least one of a rate of from: 120 cpm to 140 cpm for a patient having an AP distance of 6.0 inches to 8.0 inches; 110 cpm to 130 cpm for a patient having an AP distance of 9.0 inches to 11 inches; or 100 cpm to 120 cpm for a patient having an AP distance of 12 inches or greater (Fig 5).
While Johnson does not explicitly teach the claimed ranges, Johnson teaches compression depths between 1 and 2.5 inches.  Pickard teaches that the depth of compressions is between 15.8% and 21.3% of the total AP distance, yielding a range of 6.33-15.8 inches.  Figure 5 of Johnson shows that each of these depths and therefore each AP distance may have a compression rate between 80 and 130 compressions per minute.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman wherein the target chest compression criterion for compression rate comprises at least one of a rate of from: 120 cpm to 140 cpm for a patient having an AP distance of 6.0 inches to 8.0 inches; 110 cpm to 130 cpm for a patient having an AP distance of 9.0 inches to 11 inches; or 100 cpm to 120 cpm for a patient having an AP distance of 12 inches or greater as taught by Johnson and Pickard as this would allow the user to match the most In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 19, Freeman in view of Johnson teaches the system of claim 14 and Johnson further teaches wherein the target chest compression criterion for target chest compression release velocity comprises 150 inches/minute to 600 inches per minute (Fig 5).
In regards to claim 20, Freeman discloses the system of claim 14.
Freeman does not disclose wherein the target chest compression criterion for target chest compression release velocity comprises at least one of: 150-250 inches/minute for a patient having an AP distance less than 3.0 inches; 200-300 inches/minute for a patient having an AP distance of 4.0 inches to 5.0 inches; 250-400 inches/minute for a patient having an AP distance of 6.0 inches to 8.0 inches; or 250-600 inches/minute for a patient having an AP distance of 10 inches or greater.
While Johnson does not explicitly teach the claimed ranges, Johnson teaches compression depths between 1 and 2.5 inches.  Pickard teaches that the depth of compressions is between 15.8% and 21.3% of the total AP distance, yielding a range of 6.33-15.8 inches.  Figure 5 of Johnson shows that each of these depths and therefore each AP distance may have a compression release velocity of between 160-650 inches/minute (Fig 5).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman wherein the target chest compression criterion for target chest compression release velocity comprises at least one of: 250-400 inches/minute for a patient having an AP distance of 6.0 inches to 8.0 inches; or 250-600 inches/minute for a patient having an AP distance of 10 inches or greater as taught by Johnson and Pickard as this would allow the user to match the most appropriate technique to the needs of the patient and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
Claim 24-26 and 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910) as applied above and in view of Centen (US 2011/0040217).
In regards to claim 24, Freeman discloses the system of claim 1.
Freeman does not disclose wherein the at least one processor is further configured to determine a type of patient based on the plurality of physical features, and cause the feedback device to provide an indication of the type of patient to the user.
However, Centen teaches wherein the at least one processor is further configured to determine a type of patient based on the plurality of physical features, and cause the feedback device to provide an indication of the type of patient to the user (paragraph 69-70). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman wherein the at least one processor is further configured to determine a type of patient based on the plurality of physical features, and cause the feedback device to provide an indication of the type of patient to the user as taught by Centen as this would allow the device to determine the appropriate rescue method to apply.
In regards to claim 25, Freeman in view of Centen teaches the system of claim 24 and Centen further teaches wherein the type of patient comprises a pediatric patient or an adult patient (paragraph 70).
In regards to claim 26, Freeman in view of Centen teaches the system of claim 24 and Centen further teaches wherein the type of patient comprises at least one of a neonate, an infant, a small child, a large child, a small adult, an average-sized adult, or a large adult (paragraph 70).

Freeman does not disclose wherein the plurality of physical features of the patient comprises an anterior-posterior distance of the patient's thoracic region.
However, Centen teaches wherein the plurality of physical features of the patient comprises an anterior-posterior (AP) distance (taking depth of chest to ground as AP distance, paragraph 69).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman wherein the plurality of physical features of the patient comprises an anterior-posterior (AP) distance and at least one of lateral width of the thorax or thoracic circumference as taught by Centen as these are known parameters to use when determining an applicable CPR technique.
In regards to claim 52, Freeman discloses the system of claim 1 and Freeman further discloses wherein the plurality of physical features of the patient comprises at least one of a length, volume, or weight of a body region of the patient (paragraph 54-64), and wherein the target chest compression criterion comprises a target chest compression depth for the patient (paragraph 157).
Freeman does not disclose wherein the plurality of physical features of the patient comprises an anterior-posterior distance of the patient's thoracic region.
However, Centen teaches wherein the plurality of physical features of the patient comprises an anterior-posterior (AP) distance (taking depth of chest to ground as AP distance, paragraph 69).

In regards to claim 53, Freeman discloses the system of claim 1 and Freeman further discloses wherein the plurality of physical features of the patient comprises a feature or characteristic indicative of a total size of the patient (paragraph 54-57).
Freeman does not disclose wherein the plurality of physical features of the patient comprises an anterior-posterior distance of the patient's thoracic region.
However, Centen teaches wherein the plurality of physical features of the patient comprises an anterior-posterior (AP) distance (taking depth from chest to ground as AP distance, paragraph 69).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman wherein the plurality of physical features of the patient comprises an anterior-posterior (AP) distance as taught by Centen as this is a known parameter to use when determining an applicable CPR technique.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910), hereafter referred to as Freeman-910, in view of Freeman (US 2014/0342331), hereafter referred to as Freeman-331, as applied above and in further view of Freeman (US 2017/0079876), hereafter referred to as Freeman-876.
In regards to claim 28, Freeman-910 in view of Freeman-331 teaches the system of claim 27.
Freeman-910 does not disclose wherein the updated information representative of the plurality of physical features comprises updated information regarding an anterior-posterior distance of the patient's cardiothoracic region, and the modified target chest compression criterion comprises a modification of a target chest compression depth based at least in part on 
However, Freeman-876 teaches wherein the updated information representative of the plurality of physical features comprises updated information regarding an anterior-posterior distance of the patient's cardiothoracic region, and the modified target chest compression criterion comprises a modification of a target chest compression depth based at least in part on the updated information regarding the anterior-posterior distance of the patient's cardiothoracic region (anterior/posterior diameter may change with time, paragraph 30, trend in chest remodeling is shown on user interface as well as trend of the zero point or starting depth of patient’s chest, paragraph 86, depth of compressions changes in accordance, paragraph 10 and 35 and 66).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the updated information representative of the plurality of physical features comprises updated information regarding an anterior-posterior distance of the patient's cardiothoracic region, and the modified target chest compression criterion comprises a modification of a target chest compression depth based at least in part on the updated information regarding the anterior-posterior distance of the patient's cardiothoracic region as taught by Freeman-876 as this would allow the device to adjust to the physical changes of the patient chest wall so as to maintain effective compressions without injuring the patient.
Claim 33 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910), hereafter referred to as Freeman-910, as applied above and in view of Freeman (US 2017/0079876), hereafter referred to as Freeman-876.
In regards to claim 33, Freeman-910 discloses the system of claim 32 and Freeman-910 further discloses wherein the suggested chest compression technique may change over time (paragraph 103 and 111).

However, Freeman-876 teaches that there is a change in at least one of the plurality of physical features over a period of time (anterior-posterior diameter of the chest decreases after multiple compression cycles, paragraph 30) and that suggested compression technique changes in accordance (as anterior-posterior diameter reduces the neutral position of the compressions will change, paragraph 29, this reduction correlates to reduction in chest wall compliance which in turn may be used to change or maintain a protocol as compliance approaches a threshold at which there is a danger of breaking the patients ribs, paragraph 65-66).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the suggested chest compression technique is based on a change in the at least one of the plurality of physical features of the patient over a predetermined period of time as taught by Freeman-876 as this would ensure that the device could monitor the patient status to ensure the compression protocol does not cause further injury.
In regards to claim 35, Freeman-910 discloses the system of claim 32.
Freeman-910 does not disclose wherein the suggested chest compression technique comprises active chest decompressions.
However, Freeman-876 teaches wherein the suggested chest compression technique comprises active chest decompressions (abstract, paragraph 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the suggested chest compression technique comprises active chest decompressions as taught by Freeman-
In regards to claim 36, Freeman-910 in view of Freeman-876 teaches the system of claim 35 and Freeman-876 further teaches wherein the plurality of physical features comprise a sternal anterior-posterior distance and the active chest decompressions as the suggested chest compression technique is based on a reduction in the sternal anterior-posterior distance (paragraph 10, 66 and 86).
In regards to claim 37, Freeman-910 in view of Freeman-876 teaches the system of claim 35 and Freeman-876 further teaches wherein the indication to perform active chest decompressions comprises an indication to perform chest decompressions using at least one of a suction cup device, an adhesive device (paragraph 8).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910) as applied above and in view of Centen (US 2011/0040217) and Bowes (US 2008/0300518).
In regards to claim 34, Freeman discloses the system of claim 32.
Freeman dos not disclose wherein the suggested chest compression technique comprises at least one of two palm chest compressions, one palm chest compressions, encircled thumb chest compressions, and two finger chest compressions.
However, Centen teaches use of physical parameters to determine body type, specifically status as infant, child or adult, of a patient for the purpose of determining proper compression protocol (paragraph 69-71) and Bowes teaches that compression technique differs between two palm or one palm compressions for an adult or child (paragraph 35-36) and two finger or encircled thumb compressions for an infant (paragraph 37).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman wherein the suggested chest compression technique comprises at least one of two palm chest compressions, one palm chest .
Claim 39, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910), hereafter referred to as Freeman-910, in view of Freeman (US 2014/0342331), hereafter referred to as Freeman-331, as applied above and in further view of Paradis (US 2018/0021216).
In regards to claim 39, Freeman-910 in view of Freeman-331 the system of claim 38.
While the modified Freeman-910 teaches an indication to the user when the percentage of time exceeds the predetermined value and wherein said indication prompts a change in the compressions being applied to the patient, the modified Freeman-910 does not teach wherein the indication to the user when the percentage of time exceeds the predetermined value comprises an instruction to begin performing a second chest compression technique different from an initial chest compression technique performed during the predetermined period of time.
However, Paradis teaches that it is known to switch between two different compression techniques as needed should one be insufficient (paragraph 47 and 83-85 and 95).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the indication to the user when the percentage of time exceeds the predetermined value comprises an instruction to begin performing a second chest compression technique different from an initial chest compression technique performed during the predetermined period of time as taught by Paradis as this would permit the device to recommend changes in applied compression to accommodate the needs of the patient and to optimize their treatment (paragraph 83).
In regards to claim 40, Freeman-910 in view of Freeman-331 and Paradis teaches the system of claim 39 and Paradis further teaches wherein the initial chest compression technique 
In regards to claim 42, Freeman-910 in view of Freeman-331 and Paradis teaches the system of claim 39.
Freeman-910 does not disclose wherein the at least one processor is configured to receive an acknowledgement from the user when the user commences the second chest compression technique.
However, Freeman-331 teaches wherein the at least one processor is configured to receive an acknowledgement from the user when the user commences the second chest compression technique (user responds to prompt to change compression behavior by halting CPR briefly while change is made, paragraph 84 and 198).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the at least one processor is configured to receive an acknowledgement from the user when the user commences the second chest compression technique as taught by Freeman-331 as this would allow the system to delineate treatment methods on order to determine quality of the applied compressions.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910), hereafter referred to as Freeman-910, in view of Freeman (US 2014/0342331), hereafter referred to as Freeman-331, and Paradis (US 2018/0021216) as applied above and in further view of Centen (US 2011/0040217) and Bowes (US 2008/0300518).
In regards to claim 41, Freeman-910 in view of Freeman-331 and Paradis teaches the system of claim 39.

However, Centen teaches use of physical parameters to determine body type, specifically status as infant, child or adult, of a patient for the purpose of determining proper compression protocol (paragraph 69-71) and Bowes teaches that compression technique differs between one palm compressions for an adult or child (paragraph 35-36) and two finger or encircled thumb compressions for an infant (paragraph 37).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the initial chest compression technique comprises one palm chest compressions, and the second chest compression technique comprises two finger chest compressions as taught by Centen and Bowes as this would allow the user to modify the application of compressions in such situations where they need to reduce the force of the compressions to avoid injuring their patient.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910) as applied above and in view of McDonald (US 2007/0151366).
In regards to claim 45, Freeman discloses the system of claim 43 and Freeman further discloses a differential pressure sensor in the airflow path for measuring rate of airflow and pressure in the airflow path (paragraph 62-63).
Freeman does not disclose wherein the differential sensor comprises at least a first absolute barometric pressure sensors and a second absolute barometric pressure sensor separated by a flow restrictor.
However, McDonald teaches a differential pressure sensor comprising a first absolute pressure sensor and a second absolute pressure sensor (sensors 174 and 176, paragraph 23 and 26) separated by a flow restrictor (flow restricting element 182, paragraph 21).
.
Claim 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910), hereafter referred to as Freeman-910, as applied above and in view of Centen (US 2011/0040217) and Freeman (US 2014/0342331), hereafter referred to as Freeman-331.
In regards to claim 46, Freeman-910 discloses the system of claim 1 and Freeman-910 further discloses receiving and processing information of a first physical feature to determine an initial range for acceptable chest compressions (paragraph 143 line 13-17 and paragraph 144 line 7-12).
Freeman-910 does not discloses wherein the at least one processor is further configured to: after a predetermined period of time, receive and process information representative of a second physical feature of the patient, different from a first physical feature of the plurality of physical features, and determine an updated range for acceptable chest compressions based on the first physical feature and the second physical feature.
However, Centen teaches wherein the processor receives and processes information representative of a second physical feature of the patient, different from a first physical feature of the plurality of physical features (shoulder to shoulder width, torso length, arm length, neck width, paragraph 69).
Further, Freeman-331 teaches determining an updated range for acceptable chest compressions based on the first and second physical features after a predetermined period of time (periodic checking of compression quality, paragraph 39-40, analysis of images of scene/person used to determine quality of CPR, paragraph 44 and 49, paragraph 190).

In regards to claim 47, Freeman-910 in view of Centen and Freeman-331 teahces the system of claim 46.
Freeman-910 dies not disclose wherein the at least one processor is further configured to: determine whether the at least one chest compression parameter is within the updated range for acceptable chest compressions, and cause the feedback device to provide an indication for the user of whether the at least one chest compression parameter is within the updated range for acceptable chest compressions.
However, Freeman-331 teaches wherein the at least one processor is further configured to: determine whether the at least one chest compression parameter is within the updated range for acceptable chest compressions, and cause the feedback device to provide an indication for the user of whether the at least one chest compression parameter is within the updated range for acceptable chest compressions (paragraph 79-80 and 169 and 190).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman-910 wherein the at least one processor is further configured to: determine whether the at least one chest compression parameter is within the updated range for acceptable chest compressions, and cause the feedback device to provide an indication for the user of whether the at least one chest .
Claim 54 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2012/0302910) as applied above and in view of Belalcazar (US 2015/0231028).
In regards to claim 54, Freeman discloses the system of claim 1.
Freeman does not disclose wherein the processor is configured to process the plurality of physical features to estimate a weight of the patient.
However, Belalcazar teaches wherein the processor is configured to process the plurality of physical features to estimate a weight of the patient (control unit 704 can use AP distance to estimate a patient weight, paragraph 116).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman wherein the processor is configured to process the plurality of physical features to estimate a weight of the patient as taught by Balalcazar as weight is a commonly used parameter by which to calculate other parameters or related criterion for determining appropriate treatment of the patient.
In regards to claim 55, Freeman in view of Balabcazar teaches the system of claim 54 and the combination further discloses wherein the processor is configured to determine a treatment parameter for the patient based, at least in part, on the estimated weight of the patient (Freeman: paragraph 54-57; Belalcazar: paragraph 116).
Conclusion
Prior art of record considered relevant but not applied:

Freeman (US 2007/0219588) teaches an automated external defibrillator which provides prompts for user actions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785